Motion, insofar as it seeks leave to appeal from so much of the Appellate Division order of November 10, 1988 as reversed the Supreme Court adjudication of Morano’s of Fifth Avenue, Inc. in criminal contempt for failure to comply with the order finally determining a proceeding to which it was a party, dismissed upon the ground that that portion of the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution (see, Cohen and Karger, Powers of the New York Court of Appeals § 43 [d]; § 45). Motion for leave to appeal otherwise denied.